

117 HR 3073 IH: Save Our Girls from Sex Trafficking Act of 2021
U.S. House of Representatives
2021-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3073IN THE HOUSE OF REPRESENTATIVESMay 7, 2021Ms. Wilson of Florida introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committees on Education and Labor, Energy and Commerce, and Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo combat child human trafficking, and for other purposes.1.Short titleThis Act may be cited as the Save Our Girls from Sex Trafficking Act of 2021.2.Interagency task force on domestic child human trafficking(a)In generalThe Attorney General shall establish an interagency task force on domestic child human trafficking (as such term is defined in section 203(k)(3) of the Trafficking Victims Protection Reauthorization Act of 2005 (34 U.S.C. 20703(k)(3))) with the Secretaries of Health and Human Services, Treasury, Labor, Education, Housing and Urban Development, and Homeland Security.(b)ResponsibilitiesThe task force established under subsection (a) shall—(1)collaborate with industry experts to decrease child human trafficking, including through demand reduction, prevention, and awareness education; and(2)coordinate holistic, victim-centered services and victim-centered law enforcement response, including through education, law enforcement identification of survivors and connection to service providers, screening arrested youth to determine whether they are victims of child sex trafficking, diversion of victims of child human trafficking to non-judicial rehabilitation services.3.Study on child human trafficking(a)In generalThe Attorney General and the Secretary of Health and Human Services shall conduct a study on the child human trafficking, which shall include—(1)how and why children enter the sex trade;(2)profiling sex traffickers, minors vulnerable to being trafficked, and those who purchase sex from children;(3)the physical and psychological effects of child human trafficking on survivors; and(4)the impact of large events on the child human trafficking market.(b)ReportNot later than 3 years after the date of the enactment of this Act, the Attorney General and the Secretary of Health and Human Services shall submit a report that contains the results of the study conducted under subsection (a) to Congress.4.School grant program(a)AuthorizationThe Secretary of Education is authorized to make grants to local educational agencies to educate children about child human trafficking.(b)ApplicationA local educational agency seeking a grant under this section shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may reasonably require.(c)CollaborationRecipients of grants under this section shall collaborate with organizations that have an expertise in a victim-centered approach in identifying and responding to child human trafficking.5.Foster care grant program(a)AuthorizationThe Secretary of Health and Human Services is authorized to make grants to agencies that have custody of, or provide services to, foster children to educate children about child human trafficking.(b)ApplicationAn agency seeking a grant under this section shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may reasonably require.(c)CollaborationRecipients of grants under this section shall collaborate with organizations that have an expertise in a victim-centered approach in identifying and responding to child human trafficking.6.Law enforcement grant program(a)AuthorizationThe Attorney General is authorized to make grants to States, units of local government, and Tribal governments to—(1)train law enforcement officers and prosecutors on how to identify victims of child human trafficking;(2)create pre-trial diversion programs for victims of child human trafficking; and(3)provide protection for victims of child human trafficking who testify against their exploiters.(b)ApplicationThe chief executive of a State or unit of local government seeking a grant under this section shall submit to the Attorney General an application at such time, in such manner, and containing such information as the Attorney General may reasonably require.(c)Additional amount authorizedThe Attorney General may increase the amount by up to 20 percent that a grant recipient would otherwise receive under this section in the case of a recipient that—(1)will collaborate with a victim-centered multi-disciplinary team organization with expertise in responding to child human trafficking;(2)have a pre-trial diversion program or a program that identifies sex trafficked minors for operations purposes; or(3)have in place a policy not to prosecute or otherwise punish victims of child human trafficking.7.Job training grant program(a)AuthorizationThe Secretary of Labor is authorized to make grants to nonprofit organizations to provide job skills training and assistance in finding job opportunities for survivors of child human trafficking and children at risk of being trafficked.(b)ApplicationA nonprofit organization seeking a grant under this section shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may reasonably require.8.Long-term care grant program(a)AuthorizationSecretary of Health and Human Services is authorized to make grants to nonprofit organizations to—(1)provide long-term care facilities for victims of child human trafficking;(2)provide long-term counseling and evidence-based trauma-informed mental health services for victims of child human trafficking; and(3)provide long-term and transitional housing for victims of child human trafficking.(b)ApplicationA nonprofit organization seeking a grant under this section shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may reasonably require.